Hall, J.
The appellant appeals from a judgment against it in favor of the appellee for damages for a decomposed roach in a bottle of Coca-Cola.
 The declaration was not based upon a breach of warranty but upon negligence. But, in either case, the burden was upon appellee to show that the appellant manufactured the beverage in question.
The appellee produced no proof whatsoever as to the manufacturer of the beverage and, consequently, the requested peremptory instruction should have been granted.
Therefore, the judgment of the lower court will have to be reversed and a judgment entered here in favor of the appellant.
Reversed and judgment here for appellant.
Fioberds, P. J., and Arrington, Ethridge, and Gillespie, JJ., concur.